         Case 3:21-cr-00909-CAB Document 33 Filed 07/30/21 PageID.56 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 21-CR-0909-CAB

                                       Plaintiff,
                     vs.
                                                        JUDGMENT OF DISMISSAL

FATIMA CORONADO

                                    Defendant


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☒
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;
☒     of the offense(s) as charged in the Indictment/Information:
☒     Ct 1 - 21:952 and 960 - Importation of a Controlled Substance (Felony)




              7/29/2021
Dated:
                                                    Hon. Michael S. Berg
                                                    United States Magistrate Judge
